William C. Hecht, J.
(dissenting). I dissent.
This is not an instance as in Scott v. People’s Monthly Co. (209 Iowa 503) wherein the judges delegated their duties to other employees.
The rules here required the judges to consider all entries and select the prize winner. The duty to consider, under aE the circumstances here including the fact that there were over 1,000,000 entries, does not, in my opinion, preclude the acceptance by the judges of the solution to the puzzle furnished by the creator thereof and then checking the entries for the purpose of ascertaining whether there was one that matched.
There is no claim by appellant of fraud or lack of good faith in the conduct of the contest by respondent and I am not persuaded that we should follow Scott (supra) wherein the Supreme Court of Iowa affirmed on the ground that plaintiff (contestant) had not complied with the rules although the lower court in its decision did comment on the lack of finality of the judges’ decision due to the delegation of their duties “to an employee or employees of the defendant. ’ ’
Tilzer, J., concurs with Steuer, J.; Hecht, J., dissents in opinion.
Judgment reversed, etc.